Citation Nr: 1204618	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-38 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of Bell's palsy.

5.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

6.  Entitlement to an initial compensable rating for a mold allergy causing respiratory symptoms.

7.  Entitlement to an initial rating greater than 10 percent for a left hip disability.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1981 to October 1983 and again with the Army National Guard from July 2006 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims the issues on appeal were all incurred during active military service and, with regard to the mold allergy and left hip disability, are more severe than currently rated.

Initially, the Board notes the claims folder is currently incomplete.  The file merely contains the Veteran's voluminous service treatment records, other military records, and one lone post-service VA examination record dated September 2008, shortly after the Veteran's separation from the military.  

In contrast, during the Veteran's hearing before the Board in 2011, the Veteran testified under oath of receiving VA treatment since separation at the VA Medical Center (VAMC) in Manchester, New Hampshire.  

The Veteran's prior denial of his claims by the RO was partially premised on the fact that the Veteran had pre-existing illnesses at the time of his second period of active duty.  Specifically, the Veteran's service treatment records refer to a 1994 accident where the Veteran suffered a 1994 compression fracture of the lumbar spine.  The records also note the Veteran was diagnosed with Bell's palsy sometime in 2005 prior to his second period of active duty.  Medical records associated with the 1994 fracture and 2005 diagnosis, however, are not of record.

The RO should make efforts to obtain any and all relevant medical records that are not currently in the claims file.  Indeed, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Increased Ratings (Left Hip and Mold Allergy)

The Veteran was last afforded a VA examination in relation to his left hip and mold allergy service-connected disabilities in September 2008, over three years ago.  

Since that time, the Veteran testified before the Board in 2011 that these conditions have worsened in severity and that he seeks regular treatment for these conditions at the VAMC.  As indicated above, these records are not currently in the claims file.

In light of the Veteran's testimony of worsened conditions and the missing VA outpatient treatment records, the Board concludes new VA examinations are warranted to assess the current severity of the Veteran's disabilities.  38 C.F.R. § 3.327(a). 

Service Connection Claims: Cervical Spine, Lumbar Spine, Tinnitus, Bell's Palsy and Insomnia

The Veteran testified before the Board that most of his claimed service connection issues stem from an in-service injury occurring in August 2006.  

Specifically, the Veteran claims he was wearing 120 pounds of equipment and incurred a twisting injury going through a narrow doorway on August 20, 2006 during a training exercise.  He claims he injured his neck and low back at that time.  He further believes his insomnia started shortly after this injury due to his chronic pain.  The Veteran acknowledges, however, that in 1994, before his second period of service, he was in a motorcycle accident and incurred an L1 compression fracture.  The Veteran testified, however, that his current low back pain is related to the August 2006 injury and located in a completely different area of his lumbar spine from the 1994 injury.  

With regard to tinnitus, the Veteran claims he was constantly exposed to loud trucks and artillery fire during his military service, which led to his tinnitus.  He further indicates although he was primarily a truck driver in the military, he had a temporary assignment as an infantryman and recalls a gunner going off three feet away from him.  He further testified he still currently has bilateral ringing in his ears. 

With regard to Bell's palsy, the Veteran acknowledges he was diagnosed with the condition in 2005, shortly before his second period of service.  He testified in August 2011, however, that the symptoms of his Bell's palsy completely resolved prior to entrance into the Army National Guard in July 2006.  He believes his in-service exposure to black mold exacerbated or otherwise re-triggered his Bell's palsy.  Thereafter, the Veteran claims he has chronic problems with his eyes, facial pain and an inability to completely close one of his eyelids due to the exacerbated Bell's palsy.

As indicated above, while the Veteran's prior 2005 Bell's palsy diagnosis and prior 1994 lumbar spine injury are noted in the Veteran's service treatment records, the file does not currently contain any actual records contemporaneous with the 1994 accident or 2005 diagnosis.  

The service treatment records as a whole, moreover, show the Veteran was constantly seen for complaints of neck pain, low back pain, and headaches related to the August 20, 2006 injury.  The Veteran's exposure to black mold, moreover, has already been conceded by the VA.  

While the Veteran was still on active duty, the Army Medical Review Board diagnosed the Veteran with multilevel degenerative disc disease of the cervical spine, chronic low back pain, lagophthalmos left eye (with a history of Bell's Palsy), and headaches.  The low back pain and neck pain were specifically found to be in the line-of-duty.  With regard to the lumbar spine, however, x-ray findings merely showed residuals consistent with the old 1994 compression fracture.

The Veteran was afforded a VA examination in September 2008 where the examiner diagnosed the Veteran with, among other things, left postauricular pain, likely residual of Bell's palsy; tinnitus with a history of occupational and recreational noise exposure; left eye pain and incomplete closure of the left lid, likely residual of Bell's Palsy; mold allergy causing upper respiratory symptoms; insomnia; cervical spondylosis with multilevel degenerative disc disease; and lumbar spondylosis.  

The examiner's proffered opinions with regard to the etiology of each of the diagnoses are confusing and at times contradicting.  

For example, with regard to the cervical spine disorder, although degenerative disc disease is first noted and diagnosed in August 2006, at the time of the Veteran's in-service accident, the examiner as an aside describes the disc disease as "pre-existing service."  This conclusion is not explained or even opined, it is merely mentioned as an assumed fact.  

With regard to tinnitus, the examiner does not mention in-service noise exposure at all or explain why the Veteran's post-service occupational and recreational noise exposure is the more likely culprit of the Veteran's tinnitus.

With regard to the Veteran's Bell's palsy and lumbar spine claims, the Veteran does not dispute that these conditions had their onset prior to his second period of service.  Rather, he believes these pre-existing conditions were "aggravated" by in-service events.  

Even so, for purposes of service connection pursuant to 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003. 

If the presumption of soundness at entry is rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service.  38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, while the examiner diagnosed the Veteran with various residuals of Bell's palsy and chronic low back pain, the examiner did not fully address the questions of causation or aggravation.  

In short, the Board finds the September 2008 VA examination inadequate for determining the issues of service connection here.  It is unclear whether the examiner was considering all the accurate facts and the underlying opinions for each condition are in some way incomplete.  There is also a question as to whether complete records are currently in the claims folder.  For these reasons, new VA examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from the VAMC in Manchester, New Hampshire from September 2008 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available

2.  The RO should ask the Veteran to identify and provide release forms to obtain any and all treatment records related to the Veteran's 1994 motorcycle accident and the 2005 Bells' Palsy diagnosis.  If release forms are provided, the RO should make efforts to obtain these identified records specifying that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA examinations to ascertain the current severity of the Veteran's left hip disability and any and all respiratory condition(s) found related to his mold allergy.  

The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

4.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA examinations for the claimed cervical spine disorder, lumbar spine disorder, tinnitus, residuals of Bell's palsy, and claimed sleep disorder to determine the extent and likely etiology of any conditions found.  The claims folder should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should specifically addressing the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a lumbar spine disorder and/or residuals of Bell's palsy prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting lumbar spine and/or Bell's Palsy was not aggravated by service (to include due to the August 20, 2006 injury and/or black mold exposure) or not caused by a super-imposed injury or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (likelihood 50 percent) that the Veteran's lumbar spine disorder and/or Bell's Palsy is related to service, to include the August 20, 2006 twisting injury or black mold exposure?  

(d) Is it at least as likely as not (likelihood 50 percent) that the Veteran's cervical spine disorder is related to service, to include the August 20, 2006 twisting injury?

(e) Is it at least as likely as not (likelihood at least 50 percent) that the Veteran's tinnitus is related to in-service noise exposure (versus post-service noise exposure)?

(f) Does the Veteran currently have a chronic sleep disorder and, if so, is it at least as likely as not (likelihood 50 percent) that the Veteran's sleep disorder is related to the in-service August 20, 2006 twisting injury or any other incident of his military service? 

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  The RO should then readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

